 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEl Torito-La Fiesta Restaurants, Inc. and Hotel Em-ployees and Restaurant Employees Union, Local100, of New York, New York and Vicinity,AFL-CIO. Case 2-CA-2104926 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 14 May 1986 Administrative Law JudgeSteven Davis issued the attached decision. TheGeneral Counsel, the Charging Party, and the Re-spondent filed exceptions and supporting briefs,and the Respondent filed an answering brieflThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,2 andconclusions only to the extent consistent with thisDecision and Order.The General Counsel alleged in the complaintThat the Respondent unlawfully withdrew recogni-tion from the Charging Party as the bargainingrepresentative of the Respondent's employees at itsYonkers, New York restaurant and refused toapply a collective-bargaining agreement at that site.The Respondent admitted its refusal to recognizethe Charging Party and to apply the collective-bar-gaining agreement, but argued that its conduct waslawful for either of two reasons: (1) the ChargingParty had no right to represent the Yonkers em-ployees because changes in the bargaining repre-sentative had resulted in a lack of continuity ofrepresentation, and (2) changes in operations andthe work force resulting from the shutdown, re-modeling, and reopening of the Yonkers restaurantamounted to unusual circumstances justifying with-1 The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties.The Charging Party appended to its brief two exhibits, neither ofwhich is part of the record in this case. Exhibit A is a Region 2 RegionalDirector's report in another case involving the same union, and Exhibit Bis an excerpt from the transcnpt of a third case involving the same union.The Charging Party has moved that Exhibit B be made part of therecord here We deny the motion, as it has not been shown that the infor-mation contained in Exhibit B constitutes newly discovered or previouslyunavailable evidence See Sec. 102.48 of the Board's Rules and Regula-tions. For the same reason, we grant the Respondent's motion to strikeExhibit A from the Charging Party's brief2 The Respondent has excepted to some of the Judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.drawal of recognition. The judge, while finding thechanges due to shutdown and reopening insuffi-cient to warrant withdrawal of recognition, foundthat a lack of continuity of representation justifiedthe Respondent's conduct. We agree with theformer finding, but disagree, with the latter. Wetherefore reverse and find that the Respondent'swithdrawal of recognition and refusal to apply thecollective-bargaining agreement violated Section8(a)(5) and (1) of the Act.I. FACTSUntil 1982 the Howard Johnson Company ranthe Red Coach Grill, a restaurant serving primarilyAmerican cuisine, in Yonkers, New York. On 15May 1981 Howard Johnson entered into a collec-tive-bargaining agreement with Hotel, Restaurantand Club Employees and Bartenders Union Local6 affiliated with Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO(Local 6), covering dining room, bar, and kitchenemployees at the restaurant.3 The contract was ef-fective from 16 May 1981 to 15 January 1986.In the late fall of 1982 Howard Johnson sold theRed Coach Grill to Exeter Equities. Exeter agreedto assume the Local 6 bargaining agreement, andExeter thereafter honored the agreement.Effective 1 January 1983 Local 6 was restruc-tured. Local 6 continued to represent hotel indus-try employees, while a new entity, Local 100, op-erating under a trusteeship imposed by the Interna-tional, was formed to represent restaurant employ-ees formerly represented by Local 6.On 6 May 1983 Exeter sold the Red Coach Grillto El Torito. Though El Torito continued to oper-ate the restaurant as the Red Coach Grill, from thedate of its purchase El Torito intended to convertthe restaurant into an El Torito restaurant servingMexican cuisine.In May 1983 Local 100 sought and obtained ElTorito's signature on the following two documents:WHEREAS, the parties hereto desire to co-operate to stabilize labor relations by establish-ing and maintaining general standards ofwages, hours of service, and other conditionsof employment, and BE IT HEREBYKNOWN that the EMPLOYER and theUNION enter into the following:1. THE EMPLOYER agrees to assume andadopt the present collective-bargainingagreement existing betweenHoward Johnson Company d/b/a Red CoachGrill3 The Red Coach Gnll employed 80 to 90 unit employees.284 NLRB No. 66 EL TORITO-LA FIESTA RESTAURANTS519andLocal 6 of the Hotel Employees and Restau-rant Employees International Union2.The EMPLOYER hereby recognizes theUNION as the successor in interest to Local6 of the Hotel Employees and RestaurantEmployees International Union.3.This Agreement is effective as of the dateof its making and expires on the same dateas the collective bargaining agreementwhich the EMPLOYER hereby assumes.The second agreement read as follows:This is an Amendment to the present Collec-five Bargaining Agreement existing betweenEl Torito-La Fiesta Restaurants, Inc. d/b/aRed Coach Grill and Local 6, Hotel, Restau-rant & Club Employees and Bartenders Union,AFL-CIO;1.The Company hereby recognizes HotelEmployees and Restaurant EmployeesUnion Local 100, AFL-CIO New YorkCity, New York and Vicinity, as the succes-sor to the above stated local and further, asthe Collective Bargaining Agent for its em-ployees in the contract referred to above.2.HERE Local 100 agrees to honor andadopt the Collective Bargaining Agreementin its entirety.3.This Amendment is effective January 1st,1983 and expires on the same date as the un-derlying Collective Bargaining Agreement.El Torito continued to operate the restaurant asthe Red Coach Grill and honored the collective-bargaining agreement from 6 May until 31 Decem-ber 1983, when it closed the facility for remodelinginto an El Torito Mexican food restaurant. Before31 December El Torito informed Local 100 of theplanned closing and remodeling, and announcedthat all employees who were being laid off wouldbe notified that they could reapply for and returnto their jobs when the restaurant reopened.4 On 31December El Torito closed the restaurant and laidoff all 72 employees.The remodeling, though expected to take only 5or 6 Months, was not completed for 114 months. InAugust 1984 El Torito sent letters to the laid-offemployees explaining the reason for the delay andstating, "We will keep you informed of our4 In January 1984, at a meeting between El Torito Employee RelationsManager David Villareal and Local 100 officials Michael Campbell andAnthony Amodeo, Amodeo asked Villareal for an agreement to cover allEl Torito restaurants. Villareal replied that he could not commit himselfto such an agreement at that time, but told the union officials that "youhave the El Torito in Yonkers," and that El Torito would continue torecognize the Yonkers contract with Local 100.progress as we near completion and will give youdetails as to your recall procedures." In December1984 El Torito again sent letters to the laid-off em-ployees stating that it planned to reopen the restau-rant in early 1985 and soliciting individuals interest-ed in working at the reopened restaurant. Of the 72laid-off employees, 45 expressed interest in reem-ployment. Of those 45, 32 showed up for inter-views in early February 1985 when El Torito wasselecting its work force, and 14 accepted offers ofreemployment.• Only 8 of the 14 began work atthe restaurant when it reopened as an El ToritoMexican food restaurant on 4 March 1985.6On 5 March 1985 Local 100 demanded that ElTorito continue to recognize it as the bargainingrepresentative of its dining room, bar, and kitchenemployees and to apply the collective-bargainingagreement. El Torito refused.II. CONTINUITY OF REPRESENTATIVEThe judge found that there was no continuity ofrepresentation between Local 6 in its capacity asbargaining representative of the Red Coach Grillemployees before 1 January 1983 and Local 100 asthe successor bargaining representative.7 The judgealso found that El Torito had not, by its May 1983agreements with Local 100, waived its right tochallenge Local 100's assumption of Local 6's bar-gaining rights at the Yonkers restaurant and wasnot estopped from raising the continuity of repre-sentation issue in the instant proceedings. Thejudge relied on testimony by El Torito ExecutiveVice President and Chief Financial Officer MartinCasey that he signed the recognition agreement atthe request of Employee Relations Manager DavidVillareal who told Casey that the agreement wasmerely "paperwork" reflecting a "transfer inname," and Casey's testimony that he was unawareuntil the instant proceeding that a question wouldbe raised concerning continuity of representationbetween Locals 6 and 100. The judge thereforefound El Torito had not intentionally relinquisheda known right, and without such a relinquishmentthere could be no waiver or estoppel.We do not agree that El Torito is free to raisethe continuity of representation issue as a defense5 There is no allegation that El Torito discriminated against formerRed Coach Grill employees in its selection of employees for the reopenedfacility. Indeed, though El Torito claims that all those interviewed inFebruary 1985, including the laid-off employees, were considered newapplicants, El Torito began interviewing potential new hires only aftercompleting interviews with the laid-off employees.The El Torito restaurant employed 180 to 200 employees.7 The judge based his finding on the Board's decision in CharlieBrown's, 271 NLRB 378 (1984), and the fact that here, as in CharlieBrown's, there is no evidence the employees were given a chance to voteon the change in representative. In view of our resolution of this case, weneed not pass on the judge's finding and do not rely on Charlie Brown's. 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto the instant unfair labor practice charge. Unlikethe judge, we are not swayed by Casey's assertedignorance about the recognition documents hesigned. It is clear from the face of the May 1983agreements that Local 100's substitution for Local6 involved a change in representative. The agree-ments refer to Local 100 as the "successor in inter-est" to Local 6. Nowhere in the agreements isthere any suggestion that the change from Local 6to Local 100 involved only a change in names, noris there any evidence Local 100 made any suchrepresentation to El Torito. If El Torito haddoubts about Local 100's status it could have raisedthem when Local 100 presented the recognitiondocuments to El Torito for its signature in May1983. Instead, when El Torito signed the May 1983agreements recognizing Local 100, it inducedLocal 100 to believe that El Torito had waivedany objections to Local 100's assumption of Local6's representational rights. El Torito clearly intend-ed Local 100 to rely on the recognition, for itthereafter dealt with Local 100 as the employees'bargaining representative, forwarding dues pay-ments to Local 100 and honoring the collective-bargaining agreement. Local 100 relied to its detri-ment on the recognition, i.e., Local 100 took noaction during the 8-month period while the RedCoach Grill was still operating to reestablish itsstatus by, for example, obtaining authorizationcards or petitioning for an election. When ElTorito finally challenged the manner in whichLocal 100 was created, raising the issue for the firsttime nearly 2 years after recognition, the RedCoach Grill had been closed for 14 months, andthe restaurant had reopened with only 8 formerRed Coach Grill employees out of a total workforce of 180 to 200. On these facts we find that allthe elements of estoppel have been satisfied. Knapp-Sherrill Co., 261 NLRB 396, 398 (1982); VenturaCounty Star-Free Press, 279 NLRB 412 fn, 1(1986).We conclude that El Torito is estopped from chal-lenging Local 100's assumption of Local 6's rightto represent the Yonkers restaurant employees.III. CHANGE IN OPERATIONSWe agree with the judge that the closing of theRed Coach Grill and the reopening of the facilityas an El Torito restaurant provided no justificationfor the Respondent's withdrawal of recognition.Despite the different menu and atmosphere, the ex-pansion in the work force, and the change in styleand method of work, the nature of the business andthe function of the employees remained essentiallythe same. Nor did the hiatus in operations provideEl Torito any grounds for its conduct. When ElTorito took over the restaurant in May 1983 andagreed with Local 100 on a collective-bargainingagreement covering the restaurant employees untilJanuary 1986, El Torito already knew it was goingto remodel the facility into an El Torito restaurant.All parties understood that the shutdown was to betemporary, rather than an indefinite cessation ofoperations. Indeed, when remodeling began therestaurant was expected to reopen within 5 or 6months. El Torito repeatedly assured the formerRed Coach Grill employees, before and during theshutdown, that El Torito would be seeking theirservices when the restaurant reopened, and ElTorito let Local 100 know that it would continueto honor the contract. During the shutdown thelaid-off employees thus retained a reasonable ex-pectation of reemployment and the bargaining unitremained intact. The hiatus therefore did not serveto break the continuity of the enterprise or affectEl Torito's bargaining obligation to its work force.See Schmutz Foundry & Co., 251 NLRB 1494,1495-1497 (1980), enfd. 678 F.2d 657 (6th Cir.1982).Finally, El Torito can draw no support for itsconduct from the fact that only 8 employees work-ing at the restaurant after it reopened in March1984 had been working at the restaurant in Decem-ber 1983, that the work force expanded from 80 to90 employees at the Red Coach Grill to between180 and 200 employees at the El T'orito restaurant,or that the record lacks affirmative evidence ofunion support among the work force at the re-opened restaurant. The mere occurrence of workforce expansion and turnover does not rebut thepresumption of continuing union majority. OceanSystems, 227 NLRB 1593, 1595 (1977), enfd. mem.571 F.2d 859 (5th Cir. 1978). Further, as El Tori-to's contract with Local 100 did not expire untilJanuary 1986, Local 100 enjoyed an irrebuttablepresumption of majority status at the time of ElTorito's withdrawal of recognition. Hexton Furni-ture Co., 111 NLRB 342 (1955).CONCLUSIONS OF LAW1. All full-time and regular part-time diningroom, bar, and kitchen employees of the Respond-ent, employed at its Yonkers, New York restaurant,excluding all other employees, guards, and supervi-sors as defmed in the Act, constitute an appropriateunit for the purposes of collective bargaining.88 The Respondent refused to admit to the appropriateness of this unitas alleged in the complaint and the judge made no findmg as to the ap-propriate unit.According to the 1981 contract between Howard Johnson and Local 6,adopted by El Tonto and Local 100 in May 1983, the Union was recog-nized as the exclusive bargammg agent "for all full-time and regular part-time employees employed m the classifications set forth in SCHEDULEContinued EL TORITO-LA FIESTA RESTAURANTS5212. By refusing on and after 5 March 1985 to rec-ognize and bargain with the Union as exclusiverepresentative of the employees in the appropriateunit described above, and by refusing to apply thecollective-bargaining agreement in effect, the Re-spondent violated Section 8(a)(5) and (1) of theAct.REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and take certain af-firmative action designed to effectuate the policiesof the Act.Having found that the Respondent has unlawful-ly refused to recognize the Union, we shall orderthat it recognize the Union and, on request, bargaincollectively with the Union as the exclusive bar-gaining representative of the employees in the ap-propriate unit described above.Having further found that the Respondent un-lawfully refused to apply the terms and conditionsof its collective-bargaining agreement with theUnion to its employees at its Yonkers, New Yorkrestaurant, we shall order the Respondent to makeits employees whole for any loss in wages or otherbenefits due to the Respondent's refusal to applythe terms of the collective-bargaining agreement, asprescribed in Ogle Protection Service, 183 NLRB682 (19'70), with interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).9'A' . . , at the Employer's Yonkers, New York, restaurant located in theCross County Shopping Center; but excluding office clerical employees,executive hostess, chefs, guards, watchmen and supervisors as defmed bythe Act." Schedule "A" listed a number of classifications, and accordingto the record, all employees in these classifications worked in the diningarea, bar, or kitchen. As of 31 December 1983 the Red Coach Grill em-ployed, in addition to the employees in the contract classifications, twodepartment managers, the chef, and a bookkeeper (none of whom wereincluded in the unit), a cleaning person and a maintenance person (bothof whom were considered to be unit employees)When the El Tonto restaurant opened on 4 March 1985, the job classi-fications for nonsupervisory personnel at the restaurant were somewhatdifferent from those that existed at the Red Coach Grill, but it is clearfrom the record that all employees in the new classifications, with theexception of the employee classified as "office clerk," were dining room,bar, or kitchen employees. (No El Tonto employees currently performthe duties previously performed by the Red Coach Grill cleaning personand maintenance person.) Further, as the judge found, the functions ofthe dining room, bar, and kitchen employees at the El Torito restaurantremain essentially the same as those of the dmmg room, bar, and kitchenemployees at the Red Coach Grill who comprised the contractually rec-ognized eniployee unit.We conlude the record supports finding that the unit described aboveconstitutes an appropriate unit at the Respondent's restaurant.9 Further, under Menyweather Optical, 240 NLRB 1213 (1979), weleave the determination of interest on employee benefit funds, if any, tothe compliance stage, where any additional amounts will be determined.ORDERThe National Labor Relations Board orders thatthe Respondent, El Torito-La Fiesta Restaurants,Inc., Yonkers, New York, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a)Refusing to recognize and bargain with HotelEmployees and Restaurant Employees Union,Local 100, of New York, New York and Vicinity,AFL-CIO as the exclusive bargaining representa-tive of the employees in the following appropriateunit:All full-time and regular part-time diningroom, bar, and kitchen employees of the Re-spondent, employed at its Yonkers, New Yorkrestaurant, excluding all other employees,guards, and supervisors as defined in the Act.(b)Refusing to apply the terms of a collective-bargaining contract with the Union.(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them by Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain with theUnion as the exclusive representative of the em-ployees in the appropriate unit described above onterms and conditions of employment.(b)Make the employees whole for any loss ofwages or employment benefits, with interest, dueto the Respondent's failure to apply the terms of itscollective-bargaining contract with the Unionwhich the Respondent assumed and adopted inMay 1983.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facility in Yonkers, New York,copies of the attached notice marked "Appen-dix." Copies of the notice, on forms provided bythe Regional Director for Region 2, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all places10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargainwith Hotel Employees and Restaurant EmployeesUnion, Local 100, of New York, New York andVicinity, AFL-CIO as the exclusive bargainingrepresentative of the employees in the followingappropriate unit:All full-time and regular part-time diningroom, bar, and kitchen employees employedby us at our Yonkers, New York restaurant,excluding all other employees, guards, and su-pervisors as defmed in the Act.WE WILL NOT refuse to apply the terms of a col-lective-bargaining contract with the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, bargainwith the Union as the exclusive representative ofthe employees in the appropriate unit describedabove on terms and conditions of employment.WE WILL make the employees whole for anyloss of wages or employment benefits, with inter-est, due to our failure to apply the terms of ourcollective-bargaining contract with the Unionwhich we assumed and adopted in May 1983.EL TORITO-LA FIESTA RESTAU-RANTS, INC.James Wasserman, Esq., for the General Counsel.H. Reed Ellis, Esq. (De Maria, Ellis & Hunt, Esqs.), ofNewark, New Jersey, and Patrick M. Stanton, Esq.(W.R. Grace & Co.), New York, New York, for theRespondent.Harold Ickes Esq. (Suozzi, English & Klein, P.C.), of Min-cola, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. On 14May 1985 Hotel Employees and Restaurant EmployeesUnion, Local 100, of New York, New York and Vicini-ty, AFL-CIO (Local 100 or the Union) filed a chargeagainst El Torito-La Fiesta Restaurants, Inc. (Respond-ent),1 and on 29 August, the Regional Director forRegion 2 of the National Labor Relations Board issued acomplaint against Respondent that alleged it violatedSection 8(a)(1) and (5) of the Act by failing and refusingto recognize the Union as the exclusive representative ofits employees at its Yonkers, New York location, andfailing and refusing to apply and enforce a collective-bar-gaining contract at that site.Respondent's answer denied the material allegations ofthe complaint and set forth certain affirmative defenses.The case was heard before me in New York City on15 and 16 January 1986.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, having its officeand place of business in Yonkers, New York, has beenengaged in the operation of a restaurant selling food andbeverages to the public. Annually, in the course and con-duct of its business operations, Respondent derives grossrevenues in excess of $500,000, and also purchases foodand beverages valued in excess of $50,000 directly fromsuppliers located outside New York State. Respondentadmits and I find that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Howard Johnson Company d/b/a Red CoachGrill operated a restaurant known as the Red CoachGrill in Yonkers, New York, which served Americancuisine.On 15 May 1981 that company entered into a collec-tive-bargaining agreement with Hotel, Restaurant andClub Employees and Bartenders Union Local 6 affiliatedwith Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO (Local 6), covering cer-tain employees.2 The contract, effective from 16 May1 Martin Casey, Respondent's executive vice president and chief finan-cial officer, testified without contradiction that in October 1983, the nameof Respondent was changed to El Tonto Restaurants, Inc. Because therewas no motion to amend the name as set forth in the complaint, I havenot done so.2 The Job classifications covered by the contract are: host/waitress;waiter/waitress; bus person; bartender; cashier/checker; cook; broiler-Continued EL TORITO-LA FIESTA RESTAURANTS5231981 to 15 January 1986, was by its terms "binding uponthe successors and assigns of the parties."About October 1982, the Red Coach Grill was pur-chased by Exeter Equities. One provision of the contractof sale was that Exeter agreed to assume the Local 6contract. Exeter operated the Red Coach Grill and ap-parently honored the Local 6 agreement.Effective in January 1983 the Hotel Employees andRestaurant Employees International Union imposed atrusteeship on Local 6. The trusteeship was to operateunder the name Hotel and Restaurant Employees UnionLocal 100, which was created in January 1983.Accordingly, at that time, as stipulated at the hearing,Local 100 succeeded to the representation rights ofLocal 6 with respect to the unit employees at the RedCoach Grill.On 6 May 1983, Exeter Equities, which had been oper-ating the Red Coach Grill, sold it to Respondent.B. Respondent's Operation of the Red Coach GrillRespondent operated the Red Coach Grill as the RedCoach Grill, but from the date of its purchase it intendedto convert it to an El Torito restaurant.In May 1983, Respondent and Local 100 entered intothe following agreement:WHEREAS, the parties hereto desire to cooper-ate to stabilize labor relations by establishing andmaintaining general standards of wages, hours ofservice, and other conditions of employment, andBE IT HEREBY KNOWN that the EMPLOY-ER and the UNION enter into the following:1.THE EMPLOYER agrees to assume andadopt the present collective- bargaining agree-ment existing betweenHoward Johnson Company d/b/a Red CoachGrillandLocal 6 of the Hotel Employees and RestaurantEmployees International Union2.The EMPLOYER hereby recognizes theUNION as the successor in interest to Local 6 ofthe Hotel Employees and Restaurant EmployeesInternational Union.3.This Agreement is effective as of the date ofits making and expires on the same date as thecollective bargaining agreement which the EM-PLOYER hereby assumes.Another document entitled "Amendment To CollectiveBargaining Agreement," was signed on the same dateand stated:This is an Amendment to the present CollectiveBargaining Agreement existing between El Torito-La Fiesta Restaurants, Inc. d/b/a Red Coach Grilland Local 6, Hotel, Restaurant & Club Employeesand Bartenders Union, AFL-CIO;man/relief cook, fry cook; salad/pantry preparation; floor steward; utili-ty; and banquet waiter/waitress.I. The Company hereby recognizes Hotel Em-ployees and Restaurant Employees Union Local100, AFL-CIO New York City, New York andVicinity, as the successor to the above statedlocal and further, as the Collective BargainingAgent for its employees in the contract referredto above.2 HERE Local 100 agrees to honor and adoptthe Collective Bargaining Agreement in its en-tirety.3. This Amendment is effective January 1st, 1983and expires on the same date as the underlying Col-lective Bargaining Agreement.Martin Casey, Respondent's executive vice presidentand chief financial officer, testified that he signed the (a)first agreement at the request of David Villareal, Re-spondent's employee relations manager, who told himthat it represented "paperwork" to confirm a namechange from one union to another, and (b) amendment tocollective-bargaining agreement because he believed thathe was obligated to do so because of his understandingthat the purchase of the Red Coach Grill carried with itthe duty to assume the union contract during the timethat the Respondent operated the Red Coach thin.In his letter to Local 100 transmitting the two execut-ed agreements, Villareal stated that he declined to exe-cute a third document•a recognition agreement. Therecognition agreement provided, inter alia, that the par-ties agreed that (a) the Union demanded the Employerrecognize it as the exclusive bargaining agent of the em-ployees and (b) the Employerhas conducted an independent investigation into theUnion's claimed majority status and has determinedthat the Union has been designated by a majority ofits employees in an appropriate bargaining unit, andthat (c) on the basis of its independent investigationand confirmation of the Union's majority status, theEmployer recognizes the Union as the . . . exclu-sive bargaining agent . . . and agrees (within 30days to) enter into collective bargaining negotia-tions with the Union with the intent . . of con-cluding a collective bargaining agreement. . . .Villareal's reason for refusing to execute the recogni-tion agreement was that "we have by virtue of [signingthe two agreements] acknowledged the necessary ele-ments in conducting a working relationship via the exist-ing labor agreement."Respondent continued to operate the restaurant as aRed Coach Grill, and honored the collective-bargainingagreement, from the date of its purchase on 6 May 1983until 31 December 1983, when Respondent closed therestaurant. The purpose of closing was to renovate thefacility and transform it into an El Torito restaurant. Itwas believed that the metamorphosis could be completedwithin 5 or 6 months, but the opening of El Torito actu-ally did not occur until 4 March 1985, which was 14months after the close of the Red Coach Grill. The delaywas caused by the (a) extensive nature of the renovationincluding a complete gutting of the interior of the struc- 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDture, (b) delays in obtaining inspections and permits, and(c) a late change in concept for the restaurant•eliminat-ing a planned dance floor.5On 9 December 1983 David Villareal, Respondent'sdirector of labor relations, sent a letter to Local 100 inwhich he notified it of the intended closing of the RedCoach Grill on 31 December. He stated that "by virtueof this closure, the Red Coach Grill will close as anoperational entity, and the physical location will undergomajor renovation." Thereafter, Kevin Conley, the man-ager of the Red Coach Grill, told the employees that therestaurant would be permanently closed on 31 Decem-ber, that they would be laid off, and that a new Mexicanrestaurant would open at the site sometime in 1984.According to Union Agent Michael Campbell, Conleytold him, before 31 December, that the Red Coach Grillwas closing for renovations, and that all the employeeswho were being laid off would be notified that theycould reapply for and return to their jobs when the res-taurant opened.4As of the date of the closing of the Red Coach Grill,the 72 unit employees were laid off, and of those, 41 haddues checked off by Respondent and sent to Local 100.Respondent's official testified that 19 dues-deductionauthorizations were in its possession. Those cards weresigned by employees who were employed from May toDecember 1983 when Respondent operated the RedCoach Grill.On the closing of the Red Coach Grill, Respondentpaid the employees for all the hours they worked and foraccrued vacation. The International Union terminatedRespondent's health, welfare, and pension account forthe Red Coach Grill, effective 31 December 1983.In January 1984, a meeting was held between Villar-eal, Michael Campbell, and Anthony Amodeo, the busi-ness agent and president, respectively, of Local 100.Amodeo asked Villareal for an "International" agree-ment to cover all El Torito restaurants. Villareal repliedthat he had to get back to him regarding that, but "youhave the El Torito in Yonkers, and we're recognizingthat contract.5 Villareal did not testify.C. Notification and Hiring of EmployeesOn 23 August 1984 Donna Davies, Respondent's di-rector of personnel, sent the following letter to the laid-off employees:The purpose of this letter is to advise you of thestatus of the Yonkers Red Coach Grill , conversionto that of an El Torito Mexican dinnerhouse.The remodeling work necessary for the conver-sion is proving to be quite extensive. It now appearsthat, due to delays in deliveries of construction ma-3 It has not been alleged that the delay in opening the El Torito restau-rant was motivated by antiunion considerations.4 I credit Campbell's testimony in this regard. Respondent's later noti-fication to laid-off employees that they could apply for jobs, and the pref-erence shown them in being given interviews before other candidates,supports his testimony.5 Campbell was not certain whether Villareal said that "we are recog-nized in that contract," "we are recognizing that contract," or "we willrecognize the contract"terials, the restaurant's reopening will be delayedbeyond the originally projected date of September1984.We are using this additional time to evaluate thebenefits we might realize from the addition of adance floor/disco operation. If we decide to go for-ward with addition of such an operation, we woulddo so prior to the reopening so that we can beready with a complete format when the El Toritoconcept becomes a reality.We will keep you informed of our progress as wenear completion and will give you details as to yourrecall procedures.On 11 December 1984, Davies sent the employees thefollowing letter:Barring any other unforeseen problems, we areplanning on opening the all-new El Torito MexicanRestaurant in Yonkers on February 1.We hope you are looking forward to the intro-duction of our exciting Mexican food dinnerhouseconcept into the Yonkers area. We expect that theinformal fast-paced atmosphere and the affordably-priced menu will result in a high volume of guestscoming into the restaurant during all hours of oper-ation.Since many of you have not had the chance tovisit an El Torito, we are enclosing a sample menu,photographs and promotional material to help youunderstand the concept. El Torito offers a wide va-riety of Mexican Food in a fun and festive atmos-phere. Of course, our employees are a vital part ofour upbeat, friendly and lively environment.In addition, we also are enclosing a reply cardfor you to use to let us know your interest in work-ing with us and how to contact you in connectionwith our staffmg of the new El Torito. Please takethe time to complete the card and return it to us. Ifwe do not hear from you, we'll assume you are notinterested.We look forward to February when El Toritoexcitement comes to Yonkers.Enclosed with that letter was a preprinted reply cardthat stated, "Yes! I am interested in working at the newEl Torito in Yonkers. Please contact me when more in-formation is available."On 29 January 1985 Davies sent letters to employees,which stated, in part, thatAs you may see from the ads in your local newspa-per, interviews for applicants will begin. . . Febru-ary 5th. However, in view of your experience andinterest we would like to meet with you prior tothat date. If you are still interested in working atthe El Torito-Yonkers, please come to the restau-rant. . . on February 4th. . . .66 Davies stated that all those interviewed, including the laid-off RedCoach Grill employees, were considered as "new applicants." EL TORITO-LA FIESTA RESTAURANTS525Of the 72 employees on the payroll as of 31 December1983, 45 returned reply cards in response to the 11 De-cember letter, or otherwise applied for a position. Ofthose 45, 32 were interviewed and 14 accepted positionsthat were offered.7However, only 8 of the 14 actually began work at ElTorito on 4 March 1985.D. The Opening of El ToritoAbout 5 March, Local 100 demanded that Respondentcontinue to recognize it as the exclusive bargaining rep-resentative of its dining room, bar, and kitchen employ-ees, and to apply and enforce the collective-bargainingagreement previously assumed and adopted by Respond-ent.Respondent admits that on that date it refused to rec-ognize Local 100 and also refused to apply and enforcethe collective-bargaining agreement.E. The Nature of the RestaurantThere was extensive testimony concerning the differ-ences between the Red Coach Grill and the El Toritorestaurant. The major differences are that (a) the RedCoach Grill served an American cuisine in a leisurely,club atmosphere, catering to an older clientele consistingof business people, whereas the El Torito restaurantserved a Mexican cuisine in a bright, light, tropical motifto a younger and family clientele who spent less timeeating; (b) local decision making at the Red Coach Grillresided in the manager, while headquarters in Massachu-setts exercised control generally, whereas the generalmanager and the department managers at El Torito wereresponsible for decisions at the location; (c) more exten-sive training was given to El Torito supervisors and em-ployees; (d) the Red Coach Grill employed a full com-plement of 80 to 90 employees and 3 supervisors, where-as the El Torito employed 180 to 200 workers and 10 su-pervisors; (e) there were differences in job classificationsbetween the two operations; (f) there are some slight dif-ferences in the rate of pay for employees;$ (g) the ratioof full-time to part-time employees is different•the RedCoach Grill employed 11 part-time and 61 full-timeworkers; on 5 March 1985, El Torito employed 52 part-time and 139 full-time employees; and (h) the job func-tions of the various employees differ somewhat betweenthe two operations.7 Interviews of the former Red Coach Grill employees, which wereconcluded about 9 February, thus were given priority over interviewswith employees who had not been employed there. The interviews withnew employees were held after 9 February.8 For the period 5 March 1985, the host/hostess, server, server assist-ant, bartender, cook, and prep cook at El Torito received $4-4.50; $2.35(including tip credit), $3.35; $3.50; $4.50-5.50, and 54-4.25 per hour re-spectively.In that period the host/hostess, waiter/waitress, bus person, bartender,cook and preparation person at the Red Coach Grill received $4.47,$3.02, $3.02, $4.07, $5.47, and $4.72, per hour, respectively.Both operations gave 1-week vacation after 1-year employment and 2weeks after 2 years; El Torito gave four paid holidays Red Coach Grillgave nine paid holidays.III. ANALYSIS AND DISCUSSIONA. Continuity of RepresentationRespondent relies heavily on Charlie Brown's', 271NLRB 378 (1984), in arguing that there has been no con-tinuity of representation between Local 6, which repre-sented the Red Coach Grill employees and had a con-tract covering them, and Local 100, the successor in in-terest to Local 6, put in place as a trustee by the Interna-tional Union.Charlie Brown's supports Respondent's position. TheBoard there stated explicitly that:Where a . . . recognized representative changesits organizational structure, the Board must deter-mine•to issue . . . a bargaining order•whetherthe altered organization is still the employees' repre-sentative. Our primary concern in such cases is,whether the change in structure reflected the em-ployees' desires. [Supra at 378.]The Board, in dismissing the election petition, found that(a) the election occurred before the division of Local 6into Locals 6 and 100; (b) no employee had an opportu-nity to participate in the decision to divide the Unions;and (c) the showing of interest in the pre-1983 Local 6did not demonstrate employee interest in the present, di-vided Local 6. The Board cited Newspapers, Inc., 210NLRB 8 (1974), in support of its reasoning. In that case,it found that a majority of the employees had voted infavor of a merger and had later signed authorizationcards for the merged union. None of those facts arepresent here. It was stipulated here that no election tookplace among the employees to determine whether theywished to be represented by the new Local 100, andthere was no affirmative evidence that any authorizationcards were signed in behalf of that Union.9I am bound by the Board's decision in Charlie Brown's,which addresses the identical unions and the same matterraised here. Thus, the Board expressly found that the di-vision of Local 6 was a structural change that (a) raises aquestion about continuity of representation and (b) re-quires a showing that it reflects the employees' desires.The Board found that (a) no employee participated inthe decision to divide the Unions into Locals 6 and 100and (b), moreover, a showing of interest in the priorLocal 6 did not demonstrate employee interest in thepresent Local 6. The Board concluded that "since thereis no record of the employees' desires, we find [factorsconcerning continuity of representation] immaterial tothe ultimate conclusion that there is no continuity."The General Counsel does not directly address thisissue, and did not assert or attempt to prove that Local100 possessed authorization cards from a majority of theemployees. Rather, the complaint alleges and the Gener-al Counsel asserts that Local 100 is the exclusive, majori-ty representative of the unit employees by virtue of Re-spondent's May 1983 recognition of the Union and itsagreement to assume and adopt the collective-bargaining9 See discussion, infra, of the stipulation concerning the procedureused for dues-deduction authorizations. 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement. Although I find that Local 100 enjoyed an ir-rebuttable presumption of majority status when Respond-ent refused to bargain, this does not answer the question.The Board in Charlie Brown's and in other cases hasplaced primary importance•almost as a condition prece-dent•on employee agreement with the change in repre-sentation. See State Bank of India, 262 NLRB 1108(1982). There is no evidence here that any employeesvoted, at any time, to accept the change in structure.Counsel for Local 100 and Respondent had an "under-standing" that in May 1984, all members of then trusteedLocal 100 voted to elect officers and adopt the bylaws ofLocal 100, and in June 1984, Local 100 came out oftrusteeship and became an independent local. This "un-derstanding" does not prove that the May 1984 electionconcerned the issue of the change in representation fromLocal 6 to Local 100. The change in structure had al-ready taken place, and the election of officers and adop-tion of the bylaws were routine matters that were, ineffect, a fait accompli, to the original structural changesin the Unions. Although the election and adoption mightbe viewed as evidence that employees had an interest inLocal 100, there is no evidence as to whether the em-ployees in this unit, all of whom had then been on layofffor 5 months, voted."The General Counsel asserts that employees' interestin Local 100 is proven by the fact that authorizationcards were signed by a majority of employees. He usesthe following analysisIt was stipulated that the procedure in completing thetwo-part dues-deduction and membership authorizationcard is as follows:The employee completes both parts of the card.The card is then returned to the union. The Uniontears off the tissue of the dues checkoff authoriza-tion card, transmits the document to the respondentin this case and keeps the carbon copy from whichthe tissue was removed plus the union membershipcard. . . .The document described above was a Local 100 card.Therefore, 41 of the 72•a majority of the Red CoachGrill unit employees•had dues checked off by Respond-ent and transmitted to Local 100 on 31 December 1983,when that restaurant closed. A finding could thereforebe made that, based on the stipulation, the 41 employeeswho had dues deducted must have completed both parts,which included the membership application, of the two-part form and, accordingly, Local 100 had authorizationsfrom a majority of the unit employees when the RedCoach Grill was closed. However, Respondent arguesthat no such fmding may be made because (a) it pos-sessed only 19 dues-deduction authorizations and there-fore deducted dues from a majority of the unit in a "uni-lateral and unauthorized" manner and (b) Local 100 didnot produce any membership application cards at thehearing.10 It should be noted that the Board has found a vote on the issue of amerger appropriate and valid 2 years after the event Safeway Steel, 173NLRB 311 (1968).I am thus faced with the following: (a) The GeneralCounsel's argument that the stipulation implies that a ma-jority of unit employees executed authorization cards andtherefore expressed an interest in being represented byLocal 100 after the iiriposition of the trusteeship; (b) Re-spondent's admission that it deducted dues from a major-ity of the unit without proper authorization notwith-standing its (c) agreement set forth in the contract whichit assumed and adopted, that it could deduct dues "pro-vided that each employee from whom such dues. . . arededucted shall submit to the Employer a written authori-zation"; and (d) the iionproduction of the authorizationcards.In considering this issue, I have also considered thefacts that for a period of 1 year from January to Decem-ber 1983, without apparent complaint" employees: (a)dues were deducted; (b) received representation byLocal 100; and (c) received the contractual wages andbenefits. Moreover, Respondent, for a period of 8months, from May to December 1983, (a) recognizedLocal 100 as the successor in interest to Local 6 and asthe collective-bargaining agent for its employees, (b)agreed to assume and adopt the contract, between theRed Coach Grill and Local 6, (c) honored and appliedthe terms of the contract, and (d) deducted dues fromthe pay of its workers and transmitted them to Local100.I have also considered the issue of estoppel andwaiver. In Jolie Belts Co., 265 NLRB 1130, 1136 (1982),the Board, in concluding that the respondent violatedSection 8(a)(5) of the Act, found that although there wasno evidence that all eligible employees were properlynotified or provided an opportunity to vote on a mergerof the Los Angeles Joint Board (LAJB) into the DistrictCouncilRespondent here cannot now attack the validity ofthe merger because the evidence fully demonstratesthat, subsequent to the merger, Respondent enteredinto a collective-bargaining relationship with Dis-trict Council as the continuation of LAJB. Thus, onAugust 8, 1979, Respondent and District Councilentered into a modification of a portion of the bene-fit provisions of the LAJB agreement and, more im-portantly, specifically agreed that the LAJB con-tract, including the modification, would remain infull force and effect between the parties. Therefore,respondent recognized, at least at this point, theDistrict Council as the continuation of LAJB andnegotiated with it as such. Accordingly, I find, inthese circumstances, that District Council is a con-tinuation of LAJB and is the successor to LAJB'srepresentational rights with Respondent.Here, too, subsequent to the trusteeship, (a) Respond-ent expressly recognized Local 100 as the successor ininterest to Local 6, (b) agreed that Local 100 succeeded" There is no evidence that the employees did not wish to be repre-sented by Local 100. Climax Molybdenum Co., 145 NLRB 508, 509 fn. 1(1964), relied on by the Board in Charlie Brown's. There was testimonythat no grievances were filed from May to December 1983. EL TORITO-LA FIESTA RESTAURANTS527to the representation rights of Local 6 with respect tothe unit employees at the Red Coach Grill, and (c)amended the collective-bargaining agreement.In Knapp-Sherrill Co., 263 NLRB 396 (1982), theBoard has also held that an employer may be estoppedfrom challenging the procedures employed in a merger,and by recognizing the successor union, waived its rightto challenge such procedures. Here, as in that case, Re-spondent had knowledge of the change in representation.Martin Casey, Respondent's official, stated that when hesigned the agreement recognizing Local 100, he believedthat it was paperwork to reflect a transfer in name fromone union to another. He added, however, that he wasnot aware that a question would be raised concerningcontinuity of representation between Locals 6 and 100.He first became aware of that at the hearing. Thus, itcannot be said that Respondent "intentionally and volun-tarily relinquished its rights" in this respect, which iscritical to finding estoppel and waiver. Respondentthereafter dealt with Local 100 as its employees' bargain-ing representative. It forwarded dues payments to Local100 and honored the collective-bargaining agreementthat it assumed and adopted. Respondent refused to bar-gain with Local 100 on 5 March 1985, when it demandedthat Respondent recognize and honor its contract thatwas still in effect. Until that time, Local 100 apparentlyhad no indication that Respondent believed that it wasnot the bargaining representative of its employees.12It is clear that Local 100 relied, to its detriment, onRespondent's recognition. It took no apparent actionduring the 8-month period until the Red Coach Grill wasclosed, to establish its status as the collective-bargainingrepresentative of Respondent's employees. Had Respond-ent earlier challenged the manner in which Local 100was created, the Union could have obtained (a) the nec-essary vote of the union members13 and (b) authorizationcards from a majority of the employees. Rather, by chal-lenging the creation of Local 100 after the 14-month clo-sure of the Red Coach Grill, and when El Torito openedwith only 8 of the former Red Coach Grill workers outof a total complement of 180 to 200, Respondent createda barrier to Local 100's ability to take either of those ac-tions.14However, inasmuch as I have found that Respondentdid iiot intentionally and voluntarily relinquish its rightsto object to the change from Local 6 to Local 100, Icannot find that it is estopped from challenging the trust-eeship or has waived its rights to challenge it.In sum, therefore, after careful consideration of allthese matters, I return to the Board's holding in CharlieBrown's, about which I am bound, and about which Imust give overriding weight because of the identity ofunions in issue. The Board expressed its "primary con-cern" as being "whether the change in structure reflect-12 In this connection I credit the uncontradicted testimony of UnionAgent Campbell that in January 1984, after the close of the Red CoachGrill, David Villareal, Respondent's director of labor relations, told himand the union president that Respondent recognized the contract,12 NLRB v. Financial Institution Employees, 475 U.S. 192 (1986).14 On 29 April 1985 a Local 100 agent asked five or six nonsuperviso-ry employees of Respondent if they were interested in being representedby the Union.ed the employees' desires." No such vote took placethere or here.Moreover, I simply cannot find, based on the evidenceset forth above, that employees expressed an interest inLocal 100. As stated in State Bank of India, supra, 262NLRB at 1118:Unquestionably, proof of employee support for amerger gathered after the effectuation of the mergercan be germane to the issue of what constitutes thetrue desires of the employees, but such expressions,whether by way of authorization cards or willing-ness of employees to strike will only be consideredby the Board in cases in which the true desires ofthe employees are ascertainable because all of theimportant requirements of due process, such asproper notice, adequate discussion of the issues andvoting by a proper and suitable method, were com-plied with.I accordingly must find that no continuity of represen-tation between Locals 6 and 100 occurred, and that Re-spondent did not unlawfully refuse to bargain with Local100.1sB. Continuity of the UnitIn the interest of completion, and in the event theBoard does not agree with me on the issue of continuityof representation, I shall discuss the remaining issue.The General Counsel asserts that the 31 December1983 closing of the facility was temporary and not per-manent and, accordingly, the bargaining unit remainedintact during the period of such closing for renovations.The General Counsel defends the validity of the contracton the ground that, although it was originally for a termof 5 years, Respondent's adoption and assumption of itwas effective from 1 May 1983 to 15 January 1986, aperiod of less than 3 years. He therefore contends thatduring the period of that contract an irrebuttable pre-15 have also considered the following:(a)The International Union apparently followed its own constitution,which does not require employee participation, in imposing the trustee-ship.(b)Although there is no evidence concerning why the trusteeship wasimposed, the International Union's constitution provides that a trusteemay be appointed when, inter &ha, "it is necessary for the purpose of cor-recting corruption or financial malpractice, assuring the performance ofcollective bargaining agreements or other duties of a bargaining repre-sentative, restoring democratic procedures, or otherwise carrying out le-gitimate objects."If the purpose for imposing a trusteeship and creating Local 100 was toimplement one of those objectives, then it would seem to be in the na-tional interest to encourage the imposition of trusteeships in appropriatecases See the report of the President's Comnussion on Organized Crime,issued on 14 January 1986.International unions would not be encouraged to impose a trusteeshipwhen, in cases such as tins, a consequence of the imposition of a trustee-ship is the loss of bargaining rights, in which an employer recognized thenew local union and adopted, assumed, and honored its contract for 8months until the facility was closed.Of course the answer to this is that a proper vote could still be takenprior to the imposition of such a trusteeship, and an informed electoratecould be expected to vote for such a structural change. But in cases of an"emergency," in which the International constitution provides for the im-position of a trusteeship, time for a vote that will meet the Board's stand-ards of due process may not be available. State Bank of India, supra. 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsumption existed that Local 100 was the majority repre-sentative of the employees, and Respondent violated theAct by withdrawing recognition from Local 100 and re-fusing to honor and apply the contract during its term.Respondent argues that pursuant to the Board's con-tract-bar rules it was justified in refusing to continue rec-ognition of Local 100. It asserts that the changed natureof operations, from a Red Coach Grill to an El Toritorestaurant, after an indefinite period of closing, and theemployment of new employees removed the contract asa bar, and permitted Respondent to refuse to continuerecognizing the Union.The Board has recently stated in Sisters of MercyHealth Corp., 277 NLRB 1353, 1353-1354 (1985), that:It is well established that a union enjoys an irre-buttable presumption of majority status during theterm of a collective-bargaining agreement. An em-ployer, therefore, does not have the right to with-draw recognition of a union during this period onthe basis of a good-faith doubt, or even actual proofof loss of a union's majority status. Inasmuch as thecontract between the Respondent and Local 417had not expired, the Respondent's good-faith doubtof Local 417's majority status was not a defense toits refusal to recognize Local 417's representativestatus.I accordingly fmd that Respondent's assumption andadoption of the collective-bargaining agreement effective1 May 1983 created a new contract between the parties,effective from 1 May 1983 to 15 January 1986. I furtherfind that until 15 January 1986, Local 100 enjoyed an is-rebuttable presumption of majority status.I also fmd that the bargaining unit remained intactduring the period of the closing of the facility, from 31December 1983 to 5 March 1985:(a)When Respondent assumed and adopted the collec-tive-bargaining agreement, it agreed to recognize theUnion until its expiration on 15 January 1986, and at thattime it knew that it intended to close the Red CoachGrill in December 1983 and open an El Torito restau-rant. Respondent, therefore, was aware that continuedrecognition of the agreement and employment of the bar-gaining unit employees was expected.(b)Red Coach Grill Manager Conley told UnionAgent Campbell that the laid-off employees could laterreapply for and return to their jobs when the El Toritorestaurant opened.(c)In August and December 1984, and in January1985, Respondent's director of personnel sent letters tothe laid-off employees concerning the new restaurant.The letters advised the former workers of the progressof the renovations of the new restaurant and in theAugust letter advised them that they would be notifiedas to their "recall procedures." The letters generallysought to interest the employees in working for the ElTorito restaurant, or at least being interviewed for a po-sition. Of It& 72 employees on the payroll on 31 Decem-ber 1983,145 returned reply cards (indicating an interestin working at El Torito), or otherwise applied for a posi-tion. Of those 45, 32 were interviewed, and 14 acceptedpositions that were offered. Only 8 of the 14 actuallybegan work at El Torito on 4 March 1985.I do not agree with the General Counsel that theabove procedure was a "recall." The laid-off employeeswere not recalled to work. They were not told to reportto work on a specific date. Rather, they were all subjectto employment interviews by Respondent. Nevertheless,the appropriate inquiry is whether the employee had areasonable expectancy of recall in the near future.In Atlas Metal Spinning Co., 266 NLRB 180 (1983), theBoard stated that the factors used to determine whetheran employee possesses such an expectancy include theemployer's past experience and future plans, the circum-stances of the layoffs, and what the employee was toldabout the likelihood of recall. Here, there is no evidenceof the Respondent's past experience, but its future plansincluded the opening of a restaurant 5 to 6 months afterthe closure. In addition, the employees were told thatthey could apply for jobs, and Respondent's official noti-fied all of them during the layoff concerning jobs andused the term "recall procedures." Under these circum-stances, I fmd that all the laid-off employees had a rea-sonable expectancy of recall.Respondent argues, inter alia, that the substantialchange in operations from a Red Coach Grill to an ElTorito restaurant, the change and increase in size of theemploying unit, and the different job classificationsbefore and after the change, permitted it to refuse to rec-ognize the Union or to honor the collective-bargainingcontract. I do not agree.To be sure, there has been a change in the style of therestaurant•from a traditional American-type diner to anexotic, fast-paced Mexican restaurant. As stated in RiceFood Markets, 255 NLRB 884, 886 (1981):[W]hether Respondent should have continued torecognize the Union depends on whether thechanges effected were sufficient to remove thoseemployees from the bargaining unit represented bythe union. . . .Although the style and method of performing thework has changed, the function of the employees in-volved remains essentially the same. Bay ShipbuildingCorp., 263 NLRB 1133, 1139 (1982).The function of the workers was and is the efficientservice of food and drink to customers. Although addi-tional training may be necessary for some of the job clas-sifications, in terms of' the Respondent's marketing salesapproach, and use of different equipment, there was noevidence that the Red Coach Grill employees could nothave been quickly and easily trained in the new proce-dures. In fact, such laid-off workers were given prefer-ence in receiving interviews before others because oftheir "experience and interest."In this case, there is no doubt that there havebeen changes in the job duties and tasks of the af-fected employees. Nevertheless, the similarities be-tween the work performed by these employeesbefore and after the changes . . . far outweigh thedifferences effected by those changes. The function EL TORITO-LA FIESTA RESTAURANTS529of loftsmen in both manual and computer lofting isidentical and the differences arise only in themanner in which this function is carried out. [BayShipbuilding, supra at 1140.]The fact that only 8 of the former Red Coach Grillemployees became employed in the 180-200 employee ElTorito unit is not sufficient to permit Respondent towithdraw recognition from the Union and refuse tohonor its contract because Local 100 enjoyed an irrebut-table presumption of majority status on 5 March 1985 byvirtue of its unexpired collective-bargaining contract.ConclusionIn view of my findings that there was no continuity ofrepresentation between Local 6 and Local 100, I mustconclude that Respondent did not refuse to bargain withLocal 100 in violation of the Act.CONCLUSIONS OF LAWRespondent has not violated the Act in any respect.[Recommended Order for dismissal omitted from pub-lication.]